Order entered June 3, 2019




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-18-00822-CR

                           WILLIAM TRAVIS HENDRIX, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the 366th Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 366-82997-2017

                                             ORDER
         We REINSTATE this appeal.
         We abated the appeal for a hearing to determine why appellant’s brief had not been filed.
On May 28, 2019, appellant filed his brief along with a motion to extend time to file the same.
In the interest of expediting this appeal and because the trial court has not notified us of a hearing
date, we VACATE our April 11, 2019 order to the extent it ordered a hearing and required
findings. We GRANT appellant’s motion and ORDER his brief filed as of the date of this
order.
         We DIRECT the Clerk to send copies of this order to the Honorable Ray Wheless,
Presiding Judge, 366th Judicial District Court; Kristin Brown; and to the Collin County District
Attorney.
         The State’s brief is DUE thirty days from the date of this order.
                                                        /s/   CORY L. CARLYLE
                                                              JUSTICE